21-10646-jlg   Doc 75-3    Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit C -
                          Wilkinson Declaration Pg 1 of 4




                        EXHIBIT C
                    Wilkinson Declaration
         21-10646-jlg      Doc 75-3       Filed 05/21/21 Entered 05/21/21 21:06:19                       Exhibit C -
                                         Wilkinson Declaration Pg 2 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK


    In re:

    STONEWAY CAPITAL LTD., et al. 1                          Chapter 11
                                                             Case No. 21-10646 (JLG)
                                     Debtors                 (Jointly Administered)


                  DECLARATION OF GAVIN WILKINSON, SENIOR VICE PRESIDENT,
                               UMB BANK, N.A., IN SUPPORT OF
                    JOINT MOTION FOR RELIEF FROM THE AUTOMATIC STAY


Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true and correct:

             1.    I am a Senior Vice President, Corporate Trust, of UMB Bank, N.A. (“UMB”). I make this

Declaration upon personal knowledge, except as otherwise stated, and, if called upon to testify, could and

would testify competently hereto.

             2.    Pursuant to that certain Agreement of Resignation, Removal, Appointment and

Acceptance, dated as of April 24, 2020, UMB became successor Trustee, US Collateral Agent, Depositary

Bank, Registrar, Notes Custodian, Transfer Agent and Paying Agent to The Bank of New York Mellon

under the Indenture dated as of February 15, 2017 (as subsequently amended and restated from time to

time, the “Indenture”) pursuant to which Stoneway Capital Corporation (“SCC”), issued

U.S.$665,000,000 aggregate principal amount of 10.000% Senior Secured Notes due 2027.

             3.    UMB holds funds in its capacity as US Collateral Agent in an account held at UMB as

Depositary Bank in the name of “UMB US Coll Agent FBO Secured Parties” (the “Omnibus Account”).



1
         The Debtors in these chapter 11 cases and the last four digits of their registration numbers in the jurisdiction where
they operate are: Stoneway Capital Ltd. (4518) (BVI), Stoneway Capital Corporation (1512) (Canada), Stoneway Energy
International LP (1029) (Canada), Stoneway Energy LP (1028) (Canada), Stoneway Group LP (0837) (Canada) and Stoneway
Power Generation Inc. (1748) (Canada).
      21-10646-jlg      Doc 75-3       Filed 05/21/21 Entered 05/21/21 21:06:19                     Exhibit C -
                                      Wilkinson Declaration Pg 3 of 4



       4.      On or about April 24, 2020, the beneficial owners of, or investment managers to beneficial

owners of over 65% (in the aggregate) in principal amount of the Outstanding Notes (as defined under the

Indenture), directed UMB, as the US Collateral Agent, to, among other things, enforce their rights (the

“April 2020 Enforcement”) against SCC and its affiliated Canadian Limited Partnerships and transfer all

amounts on deposit in SCC’s and its affiliate entities’ New York accounts (the “Collateral Accounts”) to

the Omnibus Account. Accordingly, UMB complied with the April 2020 Enforcement, established the

Omnibus Account, and transferred all amounts on deposit in the Collateral Accounts to the Omnibus

Account.

       5.      Since the April 2020 Enforcement, payments by SCC’s affiliated Argentinian entities 2

from the Argentinian entities’ onshore (Argentinian) accounts to the Collateral Accounts have been

sporadic. Any such amounts that have been transferred into the Collateral Accounts have been moved to

the Omnibus Account. No payments have been made by SCC’s affiliated Argentinian entities into any of

the Collateral Accounts since December 2020. The Collateral Accounts now hold only de minimis

amounts.

       6.      Upon information and belief, at no time since the April 2020 Enforcement have the Debtors

contested the establishment of the Omnibus Account, attempted to exercise control over it, or asserted any

withdrawal rights with respect to it.

       7.      Since the April 2020 Enforcement to date, approximately $61 million has been deposited

into the Omnibus Account. Funds in the Omnibus Account have been periodically transferred back into

one of the Collateral Accounts, the “Issuer Revenue Account,” to pay the fees of UMB as Indenture

Trustee and US Collateral Agent and its advisors.

       8.      Funds have also been deposited back into the Issuer Revenue Account, with the consent of



2
       Those entities are, collectively, Araucaria Power, Araucaria Energy, SPI Energy and Araucaria Generation.
        21-10646-jlg      Doc 75-3      Filed 05/21/21 Entered 05/21/21 21:06:19                    Exhibit C -
                                       Wilkinson Declaration Pg 4 of 4



the Required Secured Parties under the Intercreditor Agreement, 3 to pay the fees and expenses of SCC’s

advisors and to make various working capital payments for SCC, including payments under certain

operation and maintenance agreements.

         9.      As of April 7, 2021 (the “Petition Date”), there was approximately $31 million in the

Omnibus Account. No amounts have been transferred out of the Omnibus Account since the Petition

Date.



    Dated: May 21, 2021                                   By: _________________________________
                                                               Gavin Wilkinson, Senior Vice
                                                               President, UMB Bank, N.A.




3
          A collateral agency and intercreditor agreement dated as of November 9, 2017 (as amended) among the Stoneway
entities, UMB, as Trustee, and Argentinian revolving lenders.
